Per Curiam. On May 24, 1982, we granted the appellant Bruce Sherrod permission to proceed pro se on appeal. Sherrod was notified that the appellant’s brief was due July 3. When no brief was filed by that date, appellant was twice notified of the need to file a motion for permission to file a belated brief. He did not file the motion. On September 9, the State filed the motion to dismiss appeal which is now before us. Appellant responded with a motion for extension of time to file a belated brief. We find no good cause in appellant’s motion for his delay. The motion to dismiss appeal is granted. Appellant has been afforded every opportunity to file his brief. His failure to file a brief and his inexcusable delay in filing a motion to file a belated brief must be considered a waiver of his right to appeal. Motion granted.